DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/01/2020, 9/30/2020, 1/08/2021 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 10, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0019000; hereinafter Lee).
Regarding claim 1: 
Lee discloses a fingerprint identification apparatus (see Figs. 1-4), wherein the fingerprint identification apparatus is applied under a display screen to implement under-screen optical fingerprint identification, and the fingerprint identification apparatus comprises: 
a micro lens array disposed below the display screen (see Fig. 4, optical lens OL); 
at least one light shielding layer disposed below the micro lens array, wherein each light shielding layer in the at least one light shielding layer is provided with an array of small holes (see Figs. 4-5; CFS, MTS and NOFS corresponds to the at least one light shielding layer); 
a pixel unit array disposed below an array of small holes of a bottom light shielding layer in the at least one light shielding layer, so that a light signal returned from a finger above the display screen is transmitted to the pixel unit array through the array of small holes provided in the at least one light shielding layer after being converged by the micro lens array (see Figs. 4-5; FPX and SPX are the pixel unit array; also see paragraph 68); and 
an array of filter unit groups, wherein each filter unit group in the array of filter unit groups comprises at least two filter units, and the at least two filter units are configured to transmit light signals in at least two colors respectively (see Figs. 4-5; BLF1 and BLF2 are the array of filter unit groups; also see paragraphs 80-94; or see Fig. 11C; IRF, BLF! And BLF2 are the array of filter unit groups), 
wherein the pixel unit array comprises a pixel unit group corresponding to the filter unit group (see Figs. 12A-12F), at least two pixel units in the pixel unit group receive a first light signal through the at least two filter units respectively, the first light signal is used to detect whether the finger is a real finger (see paragraph 42; the SPX pixels are used in a liveness detection operation; the SPX pixels transmit a first light signal filtered by the BLF1 or BLF2), and a pixel unit except the at least two pixel units in the pixel unit group receives a second light signal through a transparent region between the at least two filter units (see Fig. 4, the FPX pixels includes a transparent region (i.e., L1 region) to transmit light reflected from the finger), or a pixel unit between pixel unit groups receives the second light signal through a transparent region between the filter unit groups (see Figs. 12A-12F; the FPX is between SPX), and the second light signal is used to identify fingerprint information of the finger (see paragraph 42).
Regarding claim 2: 
Lee discloses the fingerprint identification apparatus according to claim 1, wherein each filter unit in the filter unit group corresponds to a plurality of adjacent pixel units in the pixel unit group (see Figs. 12A-12F).
Regarding claim 4: 
Lee discloses the fingerprint identification apparatus according to claim 2, wherein the first light signal received by the plurality of adjacent pixel units is used to synthesize a pixel value (see paragraph 134).
Regarding claim 5: 
Lee discloses the fingerprint identification apparatus according to claim 1, wherein each filter unit in the filter unit group corresponds to one pixel unit in the pixel unit group (see paragraph 134; “each component illustrated in FIGS. 12A to 12F may be one fingerprint pixel FPX, one spectrum pixel SPX, or a pixel group”). 
Regarding claim 10: 
Lee discloses the fingerprint identification apparatus according to claim 1, wherein a number of pixel units spaced by two adjacent filter unit groups in the array of filter unit groups is greater than or equal to a third preset value, and the number of pixel units spaced by two adjacent filter unit groups in the array of filter unit groups is less than or equal to a fourth preset value (see Figs. 12A-12F).
Regarding claim 13: 
Lee discloses the fingerprint identification apparatus according to claim 1, wherein the array of filter unit groups is disposed above the micro lens array, or the array of filter unit groups is disposed between the micro lens array and the pixel unit array (see Figs. 4-5; LAY2 corresponds to the array of filter unit groups which is between the micro lens array and the pixel unit array).
Regarding claim 14: 
Lee discloses the fingerprint identification apparatus according to claim 1, wherein the fingerprint identification apparatus further comprises: an infrared filter layer, wherein the infrared filter layer is disposed above the micro lens array, or the infrared filter layer is disposed between the micro lens array and the pixel unit array, and the infrared filter layer is configured to filter out an infrared light signal (see Fig. 11C; IRF is between micro lens array and pixel unit array).
	Regarding claim 16: 
	Lee discloses The fingerprint identification apparatus according to claim 1, wherein the at least one light shielding layer is a plurality of light shielding layers, and a hole in an array of small holes of a top light shielding layer in the plurality of light shielding layers corresponds to one or more pixel units in the pixel unit array (see Fig. 4 or 11C, the CFS and MTS comprises a multiple layers”).
	Regarding claim 17: 
	Lee discloses the fingerprint identification apparatus according to claim 16, wherein apertures of holes in the plurality of light shielding layers corresponding to the same pixel unit decrease in order from top to bottom (see Fig. 4 or 11C, the opening is bigger at the top than the bottom).
	Regarding claim 18: 
	Lee discloses the fingerprint identification apparatus according to claim 1, wherein a metal wiring layer of the pixel unit array is disposed at a position of a back focal plane of the micro lens array, and the metal wiring layer is provided with a hole formed above each pixel unit in the pixel unit array to form the bottom light shielding layer (see Fig. 4 or 11C and paragraph 76; the MTS is construed as a metal wiring layer).
	Regarding claim 19: 
	Lee discloses the fingerprint identification apparatus according to claim 1, wherein the fingerprint identification apparatus further comprises: a transparent medium layer, wherein the transparent medium layer is configured to connect the micro lens array, the at least one light shielding layer and the pixel unit array (see Fig. 4; upper passivation layer UP is a transparent medium layer in order to transmit the light to the photodetectors). 
	Regarding claim 20: 
	Lee discloses an electronic device (see Fig. 1), comprising: 
a display screen (see Fig. 1, Display panel 131); and 
a fingerprint identification apparatus which is disposed under the display screen to implement under-screen optical fingerprint detection (see Fig. 2; fingerprint sensing pixel array 111), wherein the fingerprint identification apparatus comprises: 
a micro lens array disposed below the display screen (see Fig. 4, optical lens OL); 
at least one light shielding layer disposed below the micro lens array, wherein each light shielding layer in the at least one light shielding layer is provided with an array of small holes (see Figs. 4-5; CFS, MTS and NOFS corresponds to the at least one light shielding layer); 
a pixel unit array disposed below an array of small holes of a bottom light shielding layer in the at least one light shielding layer, so that a light signal returned from a finger above the display screen is transmitted to the pixel unit array through the array of small holes provided in the at least one light shielding layer after being converged by the micro lens array (see Figs. 4-5; FPX and SPX are the pixel unit array; also see paragraph 68); and 
an array of filter unit groups, wherein each filter unit group in the array of filter unit groups comprises at least two filter units, and the at least two filter units are configured to transmit light signals in at least two colors respectively (see Figs. 4-5; BLF1 and BLF2 are the array of filter unit groups; also see paragraphs 80-94; or see Fig. 11C; IRF, BLF! And BLF2 are the array of filter unit groups), 
wherein the pixel unit array comprises a pixel unit group corresponding to the filter unit group (see Figs. 12A-12F), at least two pixel units in the pixel unit group receive a first light signal through the at least two filter units respectively, the first light signal is used to detect whether the finger is a real finger (see paragraph 42; the SPX pixels are used in a liveness detection operation; the SPX pixels transmit a first light signal filtered by the BLF1 or BLF2), and a pixel unit except the at least two pixel units in the pixel unit group receives a second light signal through a transparent region between the at least two filter units (see Fig. 4, the FPX pixels includes a transparent region (i.e., L1 region) to transmit light reflected from the finger), or a pixel unit between pixel unit groups receives the second light signal through a transparent region between the filter unit groups (see Figs. 12A-12F; the FPX is between SPX), and the second light signal is used to identify fingerprint information of the finger (see paragraph 42).
Allowable Subject Matter
Claims 3, 6-9, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 2, wherein the pixel unit group is a rectangular array of 20x20 pixel units, and the filter unit group is a rectangular array of 4x4 filter units, each filter unit in the rectangular array of 4x4 filter units corresponds to a rectangular array of 2x2 pixel units in the rectangular array of 20x20 pixel units, and two adjacent filter units in the rectangular array of 4x4 filter units are spaced by 4 pixel units.
In regards to claim 6, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 5, wherein the pixel unit group is a rectangular array of 20x20 pixel units, the filter unit group is a rectangular array of 4x4 filter units, and two adjacent filter units in the rectangular array of 4x4 filter units are spaced by 5 pixel units.
In regards to claim 7, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 5, wherein the pixel unit group is a rectangular array of 2x2 pixel units, and the filter unit group is a rectangular array of 2x2 filter units.
In regards to claim 8, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 1, wherein a ratio of pixel units corresponding to the array of filter unit groups to all pixel units in the pixel unit array is greater than or equal to a first preset value, and the ratio of pixel units corresponding to the array of filter unit groups to all pixel units in the pixel unit array is less than or equal to a second preset value.
In regards to claim 9, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 8, wherein the first preset value is 1%, and/or the second preset value is 2%.
In regards to claim 11, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 10, wherein the third preset value is 2, and/or the fourth preset value is 6.
In regards to claim 12, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 1, wherein the array of filter unit groups is a rectangular array of 9x6 filter unit groups, or the array of filter unit groups is a rectangular array of 6x6 filter unit groups, or the array of filter unit groups is a rectangular array of 7x7 filter unit groups, or the array of filter unit groups is a rectangular array of 6x4 filter unit groups.
In regards to claim 15, none of the reference of record alone or in combination discloses or suggests the fingerprint identification apparatus according to claim 14, wherein a number of filter units for transmitting a red light signal in the at least two filter units is greater than a number of filter units for transmitting a light signal in another color in the at least two filter units.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. (US 2019/0303639) discloses an optical fingerprint detector comprising a light shielding layer for direction light reflected from a finger to the photo sensor.  
Kim (US 2019/0180071) teaches a fingerprint sensing device comprising a light blocking layer and pixel array to detect ridge and valley of the fingerprint in order to determine whether a fingerprint is real or fake. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625